Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 9//21/2022 and has been entered. Claims 1, 13 and 15 have been amended. Claims 12 and 14 are cancelled. Claims 23-26 have been added. Claims 1-11, 13, and 15-26 are pending in this application, with claims 1, 13 and 15 being independent.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13 and 15-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2018/0020093 (“Bentitou et al.”).

Regarding claim 1, Bentitou et al. discloses a method comprising: 
accepting, by a computing device, a telephone call, from another device, initiated by a caller (Fig. 13, call from calling party for called party 1305 is received by the AI assistant, [0178]); 
prior to establishing a telephone user interface that receives spoken input from a user and outputs spoken audio from the caller, executing, by the computing device, a call screening service that outputs an audio user interface, to the other device and as part of the telephone call ([0178] call screening service is established between the calling party and Callyssa AI assistant prior to establishing with called party), 
wherein executing the call screening service comprises interrogating the caller, via the audio user interface, for additional information including a purpose of the telephone call (fig. 13, Callyssa asks called party “what can I help you with today”, Fig. 7, with step 635, where a synthesized or recorded voice is used to converse with the calling party. Speech recognition is applied, in step 640, to determine what is being said and transmitting in the call by the calling party), wherein the interrogating of the caller comprises: 
receiving, by the call screening service and by a graphical user interface associated with the telephone call, a query input by the user (fig. 21, call notification on the display of the called party's transceiver. [0136] the person reading the transcript over at the bi-directional transceiver may carry out step 315 or 318 and free-form enter text to be inserted into the conversation such as, “What is your DNS server IP address currently?”);
providing, via the audio user interface and to the caller, the query ([0136] The AI will wait for a moment in the conversation to enter the text in step 350, when the input is parsed, and then modify the AI conversation in step 355 accordingly. The AI can transcribe the speech input 318 into text or use the text in step 315 and transcribe this into the AI voice stating, “What is your DNS server IP address currently?” In this manner, the calling party is still hearing only the AI but the input for the conversation is actually from a human interacting directly with the conversation); and 
receiving, via the audio user interface and in response to the query, the additional information as spoken audio from the caller (receives audio responses from the calling party [0147], [0082] use speech recognition to create a transcription of audio of the telephone call while creating the transcription of audio of the telephone call, sends the transcription to the bidirectional transceiver in real-time via the at least one network connection); and 
outputting, to the user and by the graphical user interface, an indication of the additional information obtained via the audio user interface that interrogates the caller, the additional information including the purpose of the telephone call ([0042] while this phone call is being conducted, a speech to text transcription can be created and sent in real-time to the callee. This person can read the transcript and interact with the phone call by sending his or her own commands, text, or speech to be made part of the phone call).

Regarding claim 13, Bentitou et al. discloses a computing system comprising at least one processor ([0161] FIG. 8 shows a high-level block diagram of a device that may be used to carry out the disclosed technology. Device 800 comprises a processor 850 that controls the overall operation of the device, by executing the device's program instructions) configured to: 
accepting, by a computing device, a telephone call, from another device, initiated by a caller (Fig. 13, call from calling party for called party 1305 is received by the AI assistant, [0178]); 
prior to establishing a telephone user interface that receives spoken input from a user and outputs spoken audio from the caller, executing, by the computing device, a call screening service that outputs an audio user interface, to the other device and as part of the telephone call ([0178] call screening service is established between the calling party and Callyssa AI assistant prior to establishing with called party), 
wherein executing the call screening service comprises interrogating the caller, via the audio user interface, for additional information including a purpose of the telephone call (fig. 13, Callyssa asks called party “what can I help you with today”, Fig. 7, with step 635, where a synthesized or recorded voice is used to converse with the calling party. Speech recognition is applied, in step 640, to determine what is being said and transmitting in the call by the calling party), wherein the interrogating of the caller comprises: 
receiving, by the call screening service and by a graphical user interface associated with the telephone call, a query input by the user (fig. 21, call notification on the display of the called party's transceiver. [0136] the person reading the transcript over at the bi-directional transceiver may carry out step 315 or 318 and free-form enter text to be inserted into the conversation such as, “What is your DNS server IP address currently?”);
providing, via the audio user interface and to the caller, the query ([0136] The AI will wait for a moment in the conversation to enter the text in step 350, when the input is parsed, and then modify the AI conversation in step 355 accordingly. The AI can transcribe the speech input 318 into text or use the text in step 315 and transcribe this into the AI voice stating, “What is your DNS server IP address currently?” In this manner, the calling party is still hearing only the AI but the input for the conversation is actually from a human interacting directly with the conversation); and 
receiving, via the audio user interface and in response to the query, the additional information as spoken audio from the caller (receives audio responses from the calling party [0147], [0082] use speech recognition to create a transcription of audio of the telephone call while creating the transcription of audio of the telephone call, sends the transcription to the bidirectional transceiver in real-time via the at least one network connection); and 
outputting, to the user and by the graphical user interface, an indication of the additional information obtained via the audio user interface that interrogates the caller, the additional information including the purpose of the telephone call ([0042] while this phone call is being conducted, a speech to text transcription can be created and sent in real-time to the callee. This person can read the transcript and interact with the phone call by sending his or her own commands, text, or speech to be made part of the phone call).

Regarding claim 15, Bentitou et al. discloses a computer-readable storage medium comprising instructions (([0161] FIG. 8 device 800 comprises a processor 850 that controls the overall operation of the device, by executing the device's program instructions, [0187]) that, when executed, cause at least one processor to perform: 
accepting, by a computing device, a telephone call, from another device, initiated by a caller (Fig. 13, call from calling party for called party 1305 is received by the AI assistant, [0178]); 
prior to establishing a telephone user interface that receives spoken input from a user and outputs spoken audio from the caller, executing, by the computing device, a call screening service that outputs an audio user interface, to the other device and as part of the telephone call ([0178] call screening service is established between the calling party and Callyssa AI assistant prior to establishing with called party), 
wherein executing the call screening service comprises interrogating the caller, via the audio user interface, for additional information including a purpose of the telephone call (fig. 13, Callyssa asks called party “what can I help you with today”, Fig. 7, with step 635, where a synthesized or recorded voice is used to converse with the calling party. Speech recognition is applied, in step 640, to determine what is being said and transmitting in the call by the calling party), wherein the interrogating of the caller comprises: 
receiving, by the call screening service and by a graphical user interface associated with the telephone call, a query input by the user (fig. 21, call notification on the display of the called party's transceiver. [0136] the person reading the transcript over at the bi-directional transceiver may carry out step 315 or 318 and free-form enter text to be inserted into the conversation such as, “What is your DNS server IP address currently?”);
providing, via the audio user interface and to the caller, the query ([0136] The AI will wait for a moment in the conversation to enter the text in step 350, when the input is parsed, and then modify the AI conversation in step 355 accordingly. The AI can transcribe the speech input 318 into text or use the text in step 315 and transcribe this into the AI voice stating, “What is your DNS server IP address currently?” In this manner, the calling party is still hearing only the AI but the input for the conversation is actually from a human interacting directly with the conversation); and 
receiving, via the audio user interface and in response to the query, the additional information as spoken audio from the caller (receives audio responses from the calling party [0147], [0082] use speech recognition to create a transcription of audio of the telephone call while creating the transcription of audio of the telephone call, sends the transcription to the bidirectional transceiver in real-time via the at least one network connection); and 
outputting, to the user and by the graphical user interface, an indication of the additional information obtained via the audio user interface that interrogates the caller, the additional information including the purpose of the telephone call ([0042] while this phone call is being conducted, a speech to text transcription can be created and sent in real-time to the callee. This person can read the transcript and interact with the phone call by sending his or her own commands, text, or speech to be made part of the phone call).

Regarding claim 2, Bentitou et al. discloses the method of claim 1, further comprising: classifying, by the computing device, the caller as being a particular type of caller from a plurality of caller types; adapting, by the computing device, based on the particular type of caller, the audio user interface that interrogates the caller to obtain specific information for the particular type of caller that is different from other information obtained for other types of callers from the plurality of caller types, wherein the additional information obtained from the caller via the audio user interface includes the specific information for the particular type of caller (the call screening may be adaptable based con call type of a known or expected caller type vs unknown or unexpected caller type [0041] The call processing criteria to be provided to the artificial intelligence can include a message that the artificial intelligence can include in a response to a known or expected caller. For example, the callee can inform the artificial intelligence to provide a message to an expected or anticipated caller that a meeting should be rescheduled or that the callee would conform taking certain action or his or her attendance at a certain meeting or event).

Regarding claims 3, 16 and 20, Bentitou et al. discloses wherein the graphical user interface comprises a transcription of the additional information (Fig. 22).  

Regarding claims 4, 17 and 21, Bentitou et al. further discloses: updating the transcription included in the graphical user interface after the additional information is received ([0042] while this phone call is being conducted, a speech to text transcription can be created and sent in real-time to the callee. This person can read the transcript and interact with the phone call by sending his or her own commands, text, or speech to be made part of the phone call).

Regarding claims 5, 18 and 22, Bentitou et al. discloses the method of claim 4, wherein executing the call screening service comprises: 
outputting, by the computing device, to the other device and as part of the telephone call, telephone audio outputs ([0136] The AI will wait for a moment in the conversation to enter the text in step 350, when the input is parsed, and then modify the AI conversation in step 355 accordingly. The AI can transcribe the speech input 318 into text or use the text in step 315 and transcribe this into the AI voice stating, “What is your DNS server IP address currently?” In this manner, the calling party is still hearing only the AI but the input for the conversation is actually from a human interacting directly with the conversation); and 
receiving, by the computing device, from the other device and as part of the telephone call, telephone audio inputs, wherein the transcription of the spoken input to the audio user interface includes text of the telephone audio outputs and the telephone audio inputs (receives audio responses from the calling party [0147], [0082] use speech recognition to create a transcription of audio of the telephone call while creating the transcription of audio of the telephone call, sends the transcription to the bidirectional transceiver in real-time via the at least one network connection).  

Regarding claims 6 and 19, Bentitou et al. discloses the method of claim 1, further comprising: 
displaying, by the computing device and after executing the call screening service that outputs the audio user interface, the graphical user interface that includes elements for adjusting the audio user interface and receiving, by the computing device, via the graphical user interface, one or more user inputs associated with the elements for adjusting the audio user interface (fig. 21, call notification on the display of the called party's transceiver. [0136] the person reading the transcript over at the bi-directional transceiver may carry out step 315 or 318 and free-form enter text to be inserted into the conversation such as, “What is your DNS server IP address currently?”);
controlling, based on the one or more user inputs, the audio user interface that interrogates the caller ([0136] The AI will wait for a moment in the conversation to enter the text in step 350, when the input is parsed, and then modify the AI conversation in step 355 accordingly. The AI can transcribe the speech input 318 into text or use the text in step 315 and transcribe this into the AI voice stating, “What is your DNS server IP address currently?” In this manner, the calling party is still hearing only the AI but the input for the conversation is actually from a human interacting directly with the conversation).

Regarding claim 7, Bentitou et al. discloses the method of claim 6, wherein: the one or more user inputs comprise a user command to output a specific response or a specific question (fig. 21, call notification on the display of the called party's transceiver. [0136] the person reading the transcript over at the bi-directional transceiver may carry out step 315 or 318 and free-form enter text to be inserted into the conversation such as, “What is your DNS server IP address currently?”); and controlling the audio user interface that interrogates the caller comprises outputting, to the other device, and as part of the telephone call, audio indicative of the specific response or the specific question [0136] The AI will wait for a moment in the conversation to enter the text in step 350, when the input is parsed, and then modify the AI conversation in step 355 accordingly. The AI can transcribe the speech input 318 into text or use the text in step 315 and transcribe this into the AI voice stating, “What is your DNS server IP address currently?”). 

Regarding claim 8, Bentitou et al. discloses the method of claim 7, wherein the specific response or the specific question is presented as a suggested action when presenting the graphical user interface alerting the user of the computing device to the telephone call ([0080] AI assistant may use speech analysis to generate selectable elements for the called party, the preceding conversation can be detected as being related to scheduling a meeting between the calling party and another party, and the selectable elements comprise selections related to time).  

Regarding claim 9, Bentitou et al. discloses the method of claim 7, further comprising: automatically determining, based on contextual information associated with the computing device, the specific response or the specific question ([0080] AI assistant may use speech analysis to generate selectable elements for the called party, for example, the preceding conversation can be detected as being related to scheduling a meeting between the calling party and another party, and the selectable elements comprise selections related to time).    

Regarding claim 10, Bentitou et al. discloses the method of claim 9, automatically determining, based on previous calls accepted from the other device, the specific response or the specific question ([0157] feedback (step 755) from a called party can be used to make such determinations. The feedback from a particular called party might apply for future calls to that called party, or to any called party where a network nodes carries out aspects of the disclosed technology, therefore previous call information may be used to prompt the called party, [0080] AI assistant may use speech analysis to generate selectable elements for the called party, for example, the preceding conversation can be detected as being related to scheduling a meeting between the calling party and another party, and the selectable elements comprise selections related to time).   

Regarding claim 11, Bentitou et al. discloses the method of claim 6, wherein the one or more user inputs comprise a user command to accept or reject the telephone call, and controlling the audio user interface that interrogates the caller comprises terminating the audio user interface as part of ending the telephone call or enabling direct voice communication, via the telephone call, between the user and the caller (Fig. 22).  

Regarding claim 23, Bentitou et al. discloses the method of claim 1, further comprising: performing, by the computing device, a speech-to-text translation of the additional information (fig. 12, speech to text processing at 1205).  

Regarding claim 24, Bentitou et al. discloses the method of claim 1, wherein the query input by the user is a text input, and further comprising: performing, by the computing device, a text-to-speech translation of the text input; and outputting, by the computing device, to the other device and as part of the telephone call, a telephone audio output based on the text-to-speech translation ([0136] The AI will wait for a moment in the conversation to enter the text in step 350, when the input is parsed, and then modify the AI conversation in step 355 accordingly. The AI can transcribe the speech input 318 into text or use the text in step 315 and transcribe this into the AI voice stating, “What is your DNS server IP address currently?”).  

Regarding claim 25, Bentitou et al. discloses the method of claim 1, wherein the query input by the user is a voice input ([0042] the callee can read the transcript and interact with the phone call by sending his or her own commands, text, or speech to be made part of the phone call), and further comprising: outputting, via the audio user interface, to the other device and as part of the telephone call, a computer generated spoken output corresponding to the voice input (fig. 7, converse with caller via synthesized or recorded voice 635).  

Regarding claim 26, Bentitou et al. discloses the method of claim 1, further comprising: receiving a user indication to establish the telephone user interface that receives the spoken input from the user and outputs the spoken audio from the caller; and establishing the telephone user interface in response to the user indication ([0178] The live transcript 1308 is supplemented with selectable elements 1310 through which the called party can interact with the call while reading the live transcript and while the AI is verbally communicating with the calling party. The called party can indicate via selectable elements 1310 whether he or she is available and the AI can process the call accordingly).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652